Citation Nr: 0706937	
Decision Date: 03/08/07    Archive Date: 03/20/07

DOCKET NO.  05-19 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUES

1. Entitlement to service connection for the cause of the 
veteran's death.

2. Entitlement to payment of burial benefits, based on the 
veteran's service-connected death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel

INTRODUCTION

The veteran served on active duty during World War II from 
August 1942 to November 1945.  He died in December 2004, and 
the appellant is his surviving spouse.

This appeal to the Board of Veterans' Appeals (Board) arose 
from January 2005 and February 2005 RO decisions that denied 
the claims.

On her substantive appeal (via a VA Form 9, Appeal to the 
Board of Veterans' Appeals), the appellant indicate that she 
desired a Board Hearing.  A February 2006 letter from the 
Board notified her that the requested hearing had been 
scheduled for a date in May 2006.  The appellant failed to 
appear for her scheduled hearing.  As the claims file does 
not reflect that the letter was returned as undeliverable, 
and the appellant has not requested that the hearing be 
rescheduled, the hearing request is deemed withdrawn.  See 
38 C.F.R. § 20.702 (2006).

For good cause shown, the appellant's age, the Board advanced 
her appeal on the docket.  See 38 U.S.C.A. § 7107 (West 
2002); 38 C.F.R. § 20.900(c) (2006).

In June 2006, the Board remanded these matters to the RO (via 
the Appeals Management Center (AMC)) for additional 
development.  After accomplishing the requested development 
to the extent possible, the RO continued the denial of the 
claims (as reflected in a November 2006 supplemental 
statement of the case (SSOC)), and returned these matters to 
the Board for further appellate consideration.

In February 2007, the Board received additional evidence 
submitted by the appellant that is either duplicative or 
cumulative of evidence already of record, and/or is not 
directly relevant to either claim on appeal.  Hence, a remand 
for initial RO consideration of the evidence is not 
necessary.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.  

2.  The veteran died in December 2004; at the time of his 
death, service connection was in effect for post-traumatic 
stress disorder (PTSD), rated as 100 percent disabling from 
November 2002.

3.  The December 2004 death certificate indicates the 
immediate cause of the veteran's death was cardiac arrest.  
Although the death certificate reflects no other significant 
conditions which may have contributed to his death, other 
competent medical evidence of record shows sepsis as the 
underlying cause.

4.  Prior rating decisions denied service connection for a 
heart disorder and for vascular insufficiency of the lower 
extremities, and a 1980 Board decision declined to reopen the 
claims on the basis that new and material evidence had not 
been received.  

5.  No competent evidence has since been added to the record 
that relates a disability of service origin to the veteran's 
death.

6.  Competent and persuasive medical opinion indicates that 
the veteran's service-connected PTSD did not likely cause or 
contribute substantially or materially to cause his death.




CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the 
veteran's death are not met.  38 U.S.C.A. §§ 1101(3), 1110, 
1112, 1113, 1310, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309, 3.312 (2006).

2.  The criteria for entitlement to burial benefits based on 
service-connected death are not met.  38 U.S.C.A. § 2307 
(West 2002); 38 C.F.R. §§ 3.312, 3.1600 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2006) redefined VA's duty to assist the 
appellant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

VA's notice requirements under the VCAA essentially require 
VA to notify the appellant of any evidence that is necessary 
to substantiate his claim, as well as the evidence that VA 
will attempt to obtain and which evidence he is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002)(addressing the duties imposed by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim(s); (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim(s), in accordance with 38 C.F.R. 
§ 3.159(b)(1).

The VCAA's notice requirements apply to all five elements of 
a service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Such notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this 
case, the RO).  Id; see also Pelegrini, 18 Vet. App. at 112.  
However, the notice requirements may be still be satisfied if 
any errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.  

In this appeal, in an April 2005 letter, the RO provided 
notice to the appellant regarding what information and 
evidence was needed to substantiate the claims for a service 
connection for the cause of the veteran's death and for 
service-connected burial benefits, as well as what 
information and evidence must be submitted by the appellant, 
what information and evidence would be obtained by VA, and 
the need for the appellant to advise VA of and/or to submit 
any further evidence that was relevant to the claims.  An 
August 2006 RO/AMC letter informed the appellant how 
disability evaluations and effective dates are assigned and 
the type of evidence that impacts those determinations.  
Further, the November 2006 SSOC reflects readjudication of 
the claims after issuance of that letter.  See 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), reversed 
and remanded, 444 F.3d 1328 (Fed. Cir. 2006), affirmed, 
No. 02-1077 (December 21, 2006); see also, Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in a statement of the case (SOC) or 
supplemental SOC (SSOC), is sufficient to cure a timing 
defect).

The record also reflects that VA has made reasonable efforts 
to obtain or assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records and post-service medical records and 
examination reports, as well as VA outpatient treatment 
records from the facilities identified by the appellant.

In summary, the Board finds that the duties imposed by the 
VCAA have been considered and satisfied.  Through various 
notices of the RO/AMC, the appellant has been notified and 
made aware of the evidence needed to substantiate these 
claims, the avenues through which she might obtain such 
evidence, and the allocation of responsibilities between 
herself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to 
obtain or required development to create any additional 
evidence to be considered in connection with the claim.  
Significantly, any error in the sequence of events or content 
of the notice is not shown to prejudice the appellant or to 
have any effect on the appeal.  Thus, any such error is 
deemed harmless and does not prohibit appellate consideration 
of the matters on appeal, at this juncture.  See Mayfield, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

Analysis

Service connection for the cause of the veteran's death may 
be granted if a disability incurred in or aggravated by 
service either caused or contributed substantially or 
materially to cause death.  38 U.S.C.A. § 1310; 38 C.F.R. § 
3.312; see Harvey v. Brown, 6 Vet. App. 390, 393 (1994).  A 
service- connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b); see Ashley v. Brown, 
6 Vet. App. 52, 57 (1993).

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service- 
connected disability contributed to death, it must be shown 
that it contributed substantially or materially, that it 
combined to cause death, or that it aided or lent assistance 
to the production of death.  38 C.F.R. § 3.312(c); see 
Schoonover v. Derwinski, 3 Vet. App. 166, 168-69 (1992).  It 
is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c).

Where the service-connected condition affects vital organs as 
distinguished from muscular or skeletal functions and is 
evaluated as 100 percent disabling, debilitation may be 
assumed.  38 C.F.R. § 3.312(c)(3).  However, there are 
primary causes of death which by their very nature are so 
overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death, in which case it would not 
generally be reasonable to hold that a service-connected 
condition accelerated death unless such condition affected a 
vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(4).

For the purposes of burial benefits, if a veteran dies as a 
result of a service- connected disability or disabilities, an 
amount may be paid toward the veteran's funeral and burial 
expenses including the cost of transportation of the body to 
the place of burial.  38 U.S.C.A. § 2307; 38 C.F.R. §§ 
3.1600(a), 3.1601 - 3.1610.

The appellant asserts that the veteran was treated for a 
vascular disorder of the lower extremities during his active 
service, and that condition directly contributed to his 
cardiac disease.

The claims file reflects that, at the time of his death, the 
only condition for which the veteran was service connected 
was PTSD, rated as 100 percent disabling from November 2002.  
Other diagnosed conditions for which he was not service 
connected were mild respiratory defect, arteriosclerotic 
vascular disease (or coronary artery disease CAD)), venous 
insufficiency of both lower extremities, with bilateral foot 
problems, stomach ulcers, gastroenteritis, skin disorders of 
the hands and legs, and residuals of spinal meningitis.  For 
pension purposes, the veteran was rated permanently and 
totally disabled due to advanced degenerative arthritis of 
the bilateral hips.

As set forth above, the death certificate reflects cardiac 
arrest as the immediate cause of the veteran's death.  The 
service medical records are negative for any complaints, 
findings, or diagnosis of any heart-related symptoms or 
conditions.  The November 1945 Report of Examination For 
Discharge reflects that the veteran's cardiovascular system 
was assessed as normal, and that his blood pressure was 
130/78.  He was deemed physically fit for discharge from 
active service.  

In March 1966, the veteran applied for service connection for 
a heart disorder, and a May 1966 rating decision denied the 
claim due to the absence of any evidence that a heart 
disorder manifested during active service or within one year 
of discharge from active service.  The veteran did not appeal 
that decision..  He petitioned to reopen the claim in March 
1980, and a March 1980 rating decision determined that no new 
and material evidence was submitted to reopen the previously 
denied claim.

The veteran asserted that he experienced recurrent chest 
pains and shortness of breath shortly after his discharge 
from active service, and that he had a heart attack in 1965.  
Further, he asserted that he had in fact experienced similar 
symptoms during his active service.  A November 1980 Board 
decision determined that no new factual basis had been 
submitted to reopen the previously denied claim.  The claims 
file reflects no evidence added to the claims file that shows 
that the veteran manifested a heart disorder during his 
military service or within one year of his discharge from 
service.  See 38 U.S.C.A. § 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  

As already set forth above, however, the appellant asserts 
that the veteran was treated for a vascular disorder in 
service, and that illness in fact was the underlying cause 
for his CAD and subsequent cardiac arrest.  The Board finds 
that the preponderance of the evidence weighs against this 
assertion.

The service medical records reflect that, while on furlough 
in September 1945, the veteran was hospitalized at Baker VA 
Hospital in Martinsburg, West Virginia.  The clinical record 
reflects that he developed nausea and vomiting, followed by 
cramping severe generalized abdominal pains and then watery 
bowel movements shortly thereafter.  The examiner noted a 
two-year history of bouts of severe cramps in the thigh 
muscles of both legs that lasted approximately 15 minutes, 
and they occurred about every two to three months.  There 
also were symptoms in the neck, forearms, and hands.

Physical examination revealed a soft abdomen with no 
demonstration of muscle guarding or rigidity.  There was 
moderate tenderness in all quadrants, and the thigh muscles 
were described as spastic bilaterally, with no sign of tetani 
or Chovstek's sign.  The clinical impression was acute 
gastroenteritis, acute, severe, cause undetermined; 
Thompson's disease or pseudo-Thompson's disease-congenital 
myotonia.  He was placed on bed rest and given codeine 
sulfate, to which he responded.  The nausea, vomiting, 
diarrhea subsided, and the spastic muscle contractions of the 
thighs disappeared.  The blood studies were normal.  The 
final diagnosis was the same as the initial impression.  The 
service medical records reflect no subsequent episodes and, 
as noted, no abnormalities were noted at his discharge 
physical examination.

As part of the initial development and adjudication of the 
claim, the RO obtained a medical review of the claims file 
and nexus opinion.  The July 2005 report reflects that the 
examiner reviewed the claims file, including the service 
medical records.  The examiner noted that the earliest record 
of lower extremity complaints was in October 1973, when the 
veteran complained of right foot pain.  He was X-rayed and 
given pain medication.  On follow-up one week later, a 
discolored area was noted on the right foot, and he was 
admitted for arteriosclerosis obliterations, superficial 
femoral arteries with ischemic ulcer in the right fourth toe.  
He underwent a femoropopliteal bypass graft on the right 
lower extremity.  In September 1976, he developed pain in the 
left foot and toes and underwent a femoropopliteal saphenous 
vein bypass graft on the left.  In May 1977, he complained of 
pain in the right thigh, where a pulsating mass was found in 
the medial aspect of the thigh.  Afterwards he underwent 
replacement of the Bovine graft, as well as evacuation of the 
aneurysm.  A May 1999 VA examination revealed atherosclerotic 
heart disease, with an ejection fraction of 65 percent, but 
no evidence of ischemic ulcer, both feet-resolved on bypass.

The reviewing physician observed that, while the veteran died 
of cardiac arrest, it was deemed secondary to complications 
of sepsis from an inoperable right foot gangrene with 
abscess.  The veteran had been resident in a nursing home for 
three years, and he also had dementia, CAD, hypertension, as 
well as chronic obstructive pulmonary disease.  The physician 
further observed that Thomsen's disease is a neurological 
disorder that is also described as degenerative myotonia, and 
that it usually manifests as muscle stiffness at the 
beginning of exercise and it is usually benign.

The physician opined that the veteran's lower extremity 
cramps in 1945 were more suspicious of electrolyte loss from 
his severe diarrhea, particularly potassium, causing 
spasticity and cramps of both thighs.  And it was the 
recorded two-year history of cramps in the neck, arm, and 
hands that probably led the provider to entertain Thomsen's 
disease or pseudo-Thomsen's disease in 1945-although it was 
never proved.  The VA reviewer did not consider the 1945 
diagnosis of Thomsen's disease or pseudo-Thomsen's disease as 
well grounded.  The VA reviewer specifically observed that 
the claims file was silent on continuing leg symptoms until 
1973-some 30 years after the veteran's discharge.

As far as the veteran's diagnosis of arteriosclerotic 
vascular disease of the lower extremities, the physician 
noted that the symptoms the veteran experienced in 1945 were 
not all typical of arterial insufficiency.  The physician 
further opined that it was extremely unlikely that the 
veteran had any arteriosclerotic vascular disease in 1945, as 
that disease did not manifest any overt symptoms until 28 
years later at age 55.  Thus, the reviewer opined that the 
veteran's vascular disease, that is, arteriosclerosis 
obliterations, was not the result of the one episode of in-
service cramping of the thighs, after having severe diarrhea 
from gastroenteritis in 1945.

The RO also asked the physician to opine whether there was a 
causal relationship between the veteran's service-connected 
PTSD and his cardiac arrest, or did the PTSD contribute to 
the veteran's death.  The physician observed that the veteran 
was never hospitalized for his PTSD, and he was on very small 
doses of anti-depressants prior to the onset of his heart 
condition.  The physician further observed that the veteran's 
dementia most likely gave some protection from his wartime 
memories.  The physician thus opined that there was no 
credible scientific link of a causal relationship between the 
PTSD and the cause of the veteran's death.

During the Board's initial review of this appeal, the Board 
observed that, VA's own National Center for PTSD (NCPTSD) has 
specifically stated that, "[a] number of studies have found 
an association between PTSD and poor cardiovascular health... 
Among studies that have examined PTSD in relation to 
cardiovascular illness via physician diagnosis or laboratory 
findings, PTSD has been consistently associated with a 
greater likelihood of cardiovascular morbidity."   The NCPTSD 
statement and the studies it refers to, however, did not 
answer the determinative question of whether this particular 
veteran's PTSD contributed substantially or materially to his 
death.  See Wallin v. West, 11 Vet. App. 509, 514 (1998); 
Timberlake v. Gober, 14 Vet. App. 122, 130 (2000), citing 
Hensley v. West, 212 F.3d 1265 (Fed. Cir. 2000) (discussing 
the relative probative value of medical treatise evidence, 
including insofar as just how specific versus generic it must 
be in relating a particular veteran's disability or death to 
his military service).

The Board remanded the matters on appeal to the RO so that 
the claims file could be returned to the VA physician who 
conducted the July 2005 review and provided the nexus opinion 
to provide a more extensive opinion related to the veteran's 
PTSD and the VA study.

The physician's September 2006 report notes the May 1999 
grant of service connection in for PTSD as secondary to the 
veteran's World War II combat service in the European Theater 
of Operations.  The examiner cataloged the veteran's 
treatment and evaluations as reflected in the claims file, 
noting the assignment of Global Assessment of Functioning 
(GAF) scores of 45 on the initial examination and 42 to 45 on 
2001 examination.  The examiner noted the increase in the 
veteran's rating in 2000 from 30 percent to 50 percent, and 
that the veteran was granted eligibility for a nonservice-
connected pension for arteriosclerotic heart disease and 
hypertension and 10 percent mild respiratory defect.  The 
rating for PTSD was increased to 70 percent in 2001, although 
the psychiatric examiner continued to assign a GAF of 40 to 
45.  Further noted was the veteran's last psychiatric 
examination in September 2003, which reflected hat the 
veteran's dementia had increased in severity since his 
admission to the nursing home.  The reviewing physician noted 
that the assigned GAF remained unchanged at 40 to 45.

The physician also observed that the veteran was started on 
Sertraline, 25 mg daily, in August 2000, which was increased 
to 50 mg after one month.  That dose remained unchanged for 
years, and in November 2004, it was changed to Lorazepam, 
Bupropion, and Haldol, for delirium/confusion.  The veteran's 
VA treatment records reflected that he was admitted in 1996 
for chest pains but no acute myocardial infarction (heart 
attack) was found.  He was again hospitalized in 2001 for 
chest pains-where no evidence of acute ischemic injury was 
found, but he was noted to have a reversible ischemic defect 
on thallium testing, which was treated conservatively.  By 
that time, the veteran was in a nursing home.  After a 2002 
fall, he was noted to have severe degenerative arthritis.  In 
2004, he was admitted and treated for acute exacerbation of 
chronic obstructive pulmonary disease, urinary tract 
infection, and chest pains.  

In December 2004, the veteran was transferred to the 
intensive care unit for respiratory distress with hypoxia, 
tachypnea, and an infected and gangrenous right foot.  His 
family had requested that he receive only vital support.  He 
died the same day.  The immediate cause of death was cardiac 
arrest, but the examiner observed that the veteran's death 
was from sepsis.

The physician noted and quoted from the VA study that 
indicated a possible link between PTSD and cardiovascular 
disease.  One observation from the study was that PTSD was 
found to be associated with non-specific electrocardiogram 
(ECG) abnormalities, atrial ventricular conduction defects, 
and infarctions.  But he observed that, because the PTSD 
group in the study only included veterans with severe PTSD, 
it was important to interpret the results with caution.  He 
further notes that it is unknown whether men with less severe 
PTSD would show the same ECG abnormalities.  The VA physician 
observed that he reviewed the risk factors for cardiovascular 
disease: sex and age, family history, dyslipidemia, 
hypertension, diabetes, obesity, chronic kidney disease, lack 
of exercise, cigarette smoking, and dietary excess are by far 
the more major causes of arteriosclerotic disease.

Anxiety disorders, the physician observed, can cause elevated 
blood pressure readings in response to anxiety.  But they are 
temporary and transient, and never the sustained variety that 
is seen in patients with systemic or essential hypertension, 
which can cause coronary disease.  The examiner again noted 
that the veteran was in a nursing home for three years, and 
that he had dementia prior to his death at age 86.  Further, 
as he observed in his 2005 review, the veteran's dementia 
most likely gave some protective affect from his wartime 
memories during his last three years.  Further, he was on the 
same dose of anti-depressants for years.  Finally, the 
examiner observed and opined, the progression of the 
veteran's cardiovascular disease, which presented more as 
severe peripheral vascular impairment, from 1967 to 2004 was 
not by any means an accelerated process, but in fact typical 
of the natural progression of that disease.

The physician noted that the veteran had a long history of 
heavy nicotine use which was repeatedly documented on his 
records, and he smoked until the year he died.  Inactivity, 
age, his other comorbid conditions were contributory.  The 
physician opined that the veteran's long-standing chronic 
obstructive pulmonary disease and sepsis precipitated the 
acute events that culminated in his death.  The physician 
also opined that it was less likely that the veteran's 
service-connected PTSD caused or aggravated his 
cardiovascular disease, or otherwise contributed 
substantially or materially to such condition so as to 
accelerate his death.

Hence, uncontroverted medical opinion on the cause of death 
issue weighs against the claim.  Given the physician's 
thorough review of the claims file, consideration of VA study 
noted above as well as established medical principles, and 
stated rationale for the opinion, the Board finds that 
opinion constitutes probative evidence on the medical nexus 
question.  

The Board does not doubt the sincerity of the appellant's 
belief of a relationship between the veteran's death and his 
military service.  However, as indicated above, the claim for 
service connection for the cause of the veteran's death turns 
on medical matters.  As a layperson without the appropriate 
medical training and expertise, the appellant simply is not 
competent to provide a probative (i.e., persuasive) opinion 
on a medical matter.  See Bostain v. West , 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  As such, her 
assertions in this regard have no probative value.  

As the Board has determined that the preponderance of the 
evidence is against the claim for service connection for the 
cause of the veteran's death, there is no reasonable doubt to 
resolve; thus, the Board is constrained to deny this claim.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  Further, in light 
of the Board's determination on the cause of the veteran's 
death, there is no legal or factual basis for the allowance 
of service-connected burial benefits.  See 38 C.F.R. 
§ 3.1600.


        ORDER

Service connection for the cause of the veteran's death is 
denied.

Payment of burial benefits, based on the veteran's service-
connected death, is denied.


____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


